747 N.W.2d 257 (2008)
In re DUANE V. BALDWIN TRUST.
Thomas M. Shoaff, Petitioner-Appellant,
v.
Thomas E. Woods, Trustee, Respondent-Appellee, and
Thomas E. Woods, Individually and Gary Baldwin, Appellees.
In re Estate of Duane V. Baldwin, Deceased.
Thomas M. Shoaff, Petitioner-Appellant,
v.
Thomas E. Woods, Personal Representative, Respondent-Appellee, and
Thomas E. Woods, Individually and Gary Baldwin, Appellees.
Docket Nos. 133622, 133623. COA Nos. 261642, 261643.
Supreme Court of Michigan.
April 28, 2008.
On order of the Court, the motion for reconsideration of this Court's October 24, 2007 order is considered, and it is DENIED, *258 because it does not appear that the order was entered erroneously.